     Case 2:19-cv-00891-JAM-DMC Document 22 Filed 03/23/21 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHAWN DAMON BARTH,                                 No. 2:19-CV-0891-JAM-DMC-P
12                        Plaintiff,
13              v.                                       ORDER
14    ROMERO, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s second amended complaint, ECF No.

19   19.1

20                   The Court is required to screen complaints brought by prisoners seeking relief

21   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

22   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

23   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

24   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

25          1
                     After Plaintiff filed his original complaint, Plaintiff filed a first amended complaint
     as of right. See ECF No. 6. The Court dismissed the first amended complaint with leave to
26   amend and directed Plaintiff to file a second amended complaint. See ECF No. 10. Plaintiff filed
     a second amended complaint, see ECF No. 19, and, without leave of Court, a third amended
27   complaint shortly thereafter, see ECF No. 20. Because Plaintiff’s third amended complaint was
     filed without leave of Court, it will be stricken. This action proceeds on the second amended
28   complaint.
                                                          1
     Case 2:19-cv-00891-JAM-DMC Document 22 Filed 03/23/21 Page 2 of 14


 1   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

 2   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

 3   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

 4   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

 5   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it

 6   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 7   with at least some degree of particularity overt acts by specific defendants which support the

 8   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 9   impossible for the Court to conduct the screening required by law when the allegations are vague

10   and conclusory.

11

12                                  I. PLAINTIFF’S ALLEGATIONS

13                  In his second amended complaint, Plaintiff names the following as defendants:

14   (1) Romero; (2) Mey; (3) Davis; (4) Tsai; (5) Bell; (6) Lomas; (7) Snyder; (8) Mohr; and (9) Deo.

15   See ECF No. 19, pgs. 6-12.

16                  Summary of Factual Allegations

17                  Plaintiff’s factual allegations are set forth at paragraphs 22 through 57 of the

18   second amended complaint. See id. at 12-16.

19                  Plaintiff states that, immediately after his arrival at Mule Creek State Prison on

20   September 7, 2018, he was “singled out and deprived of his legal property.” Id. at 12. It appears
21   Plaintiff claims Defendant Romero took his property. See id. Plaintiff asserts that, on September

22   12, 2018, he received his legal paperwork. See id. Plaintiff states that he did not, however,

23   receive an LED plug-in lamp, headphones, and a personal fan, apparently also taken by Romero.

24   See id.

25                  Plaintiff states that, on September 18, 2018, he was denied his legal documents

26   “for a committee hearing.” Id. He does not allege who is responsible for this.
27   ///

28   ///
                                                        2
     Case 2:19-cv-00891-JAM-DMC Document 22 Filed 03/23/21 Page 3 of 14


 1                  Next, Plaintiff claims that Defendant Mey gave Plaintiff a “false mental health

 2   referral” on September 25, 2018. Id. Plaintiff also claims that, on this same day, Defendant Mey

 3   “incited other inmates to harm the Plaintiff.” Id. Plaintiff does not further explain this claim.

 4                  Plaintiff alleges that, on September 27, 2018, his cellmate informed correction

 5   staff that Plaintiff was having an asthma attack but that no medical care was provided. See id. at

 6   12-13. Again, Plaintiff does not say who denied him medical care.

 7                  On October 2, 2018, Plaintiff attended a deposition on “a civil criminal

 8   complaint.” Id. at 13. According to Plaintiff, immediately afterward he was “retaliated against.”

 9   Id. Specifically, Plaintiff claims that over the course of the following 30 days, he was issued five

10   fabricated rules violation reports and subject to seven “cell thrashing searches.” Id. Plaintiff does

11   not name the individuals allegedly responsible for these adverse actions.

12                  Plaintiff next describes further alleged conduct by Defendant Mey:

13                         October 6, 2018 – Mey searched and “trashed” Plaintiff’s cell and
                    confiscated Plaintiff’s electric shaver. Id.
14
                           October 7, 2018 – Mey denied Plaintiff access to a medical appointment.
15                  Mey also denied Plaintiff the ability to send outgoing legal mail. See id.
16                          October 11, 2018 – Mey denied Plaintiff a breathing treatment while
                    Plaintiff was having an asthma attack. See id.
17
                           October 14, 2018 – Mey denied Plaintiff the ability to send outgoing
18                  legal mail and threatened Plaintiff. See id.
19                         October 3, 2018, to December 15, 2018 – Mey refused to sign outgoing
                    legal mail and forms for inmate interviews. See id. at 14.
20
                           October 21, 2018 – Mey closed the “sally port” door as Plaintiff was
21                  being released for pill call. Mey issued Plaintiff a rules violation report for
                    tapping on the sally port door. Id.
22
                            October 31, 2018 – Mey (and Defendant Lomas) refused to send out
23                  Plaintiff’s legal mail. See id.
24                          November 14, 2018 – Mey told Plaintiff he would end up like Duran,
                    referring to an inmate who had been “pepper-sprayed to death” at Mule Creek
25                  State Prison in 2013. Id. at 14-15.
26                           November 21, 2018 – Mey singled Plaintiff out by refusing him access
                    to the law library despite Plaintiff’s PLU status. See id. at 15.
27

28   ///
                                                        3
     Case 2:19-cv-00891-JAM-DMC Document 22 Filed 03/23/21 Page 4 of 14


 1                   Plaintiff states that he was denied an “ADA shower” on October 8, 2018, and

 2   again on October 21, 2018. See id. at 13-14. Plaintiff does not state who was responsible.

 3                   According to Plaintiff, he was also denied law library and priority legal user (PLU)

 4   status on October 21, 2018. See id. at 14. Plaintiff does not, however, allege who is responsible.

 5                   Next, Plaintiff claims that, in October and November 2018, he was not allowed

 6   access to his cell after receiving medications even though he was “closed custody.” Id. He also

 7   claims that, between October 2, 2018, and November 30, 2018, “C/O’s” allowed Plaintiff to be

 8   abused, ridiculed, harassed, insulted, threatened, denied, and locked out. See id. at 15. As is

 9   common throughout the second amended complaint, Plaintiff does not identify which defendant is

10   responsible for this.

11                   Plaintiff states that he was locked outside of the building with wildfires burning on

12   November 13, 2018. See id. at 14. Plaintiff claims this exacerbated his asthma. See id. Plaintiff

13   does not say who locked him outside.

14                   Next, Plaintiff states that Defendant Tsai searched and “trashed” his cell on

15   November 23, 2018, and took down Plaintiff’s clotheslines. See id. at 15.

16                   According to Plaintiff, on November 24, 2018, Defendant Snyder conducted a

17   rules violation hearing based on a charge relating to what Plaintiff calls a “privacy curtain.” Id.

18   Plaintiff alleges Defendant Snyder “denied the fact that Plaintiff was ADA and physically could

19   not install the curtain.” Id.

20                   Plaintiff asserts that, on November 27, 2018, Defendant Lomas “took food from
21   his [Plaintiff’s] person as he tried to enter his cell after chow.” Id. at 15-16.

22                   Plaintiff claims that, on November 28, 2018, the “tower officer” refused to let

23   Plaintiff back in the building and that an unnamed “C/O” refused to let Plaintiff back in his cell

24   and then yelled out the tower window Plaintiff’s criminal charges, thereby endangering his safety.

25   Id. at 15.

26                   Next, Plaintiff claims that Defendant Bell would not allow him into the building
27   after pill call on November 27, 2018. See id. at 16. Plaintiff states he was left standing outside in

28   the rain while all other inmates were allowed inside. See id.
                                                         4
     Case 2:19-cv-00891-JAM-DMC Document 22 Filed 03/23/21 Page 5 of 14


 1                   Finally, Plaintiff claims that Defendant Deo denied Plaintiff due process at his

 2   “committee hearing.” Plaintiff does not further elaborate on this claim with any factual detail.

 3   See id.

 4                   Summary of Claims Asserted

 5                   According to Plaintiff, the foregoing factual allegations give rise to the following

 6   legal claims:

 7                   Claim I        Retaliation.2 See id. at 16-17.

 8                   Claim II       Denial of Access to the Courts. See id. at 17-18.

 9                   Claim III      Conditions of Confinement.3 See id. at 18-21.

10

11                                             II. DISCUSSION

12                   According to Plaintiff, his factual allegations give rise to claims of retaliation,

13   denial of access to the courts, and violations related to the conditions of his confinement. The

14   Court finds Plaintiff’s second amended complaint suffers from a number of flaws, discussed

15   below.

16             A.    Causal Link

17                   To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual

18   connection or link between the actions of the named defendants and the alleged deprivations. See

19   Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

20   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of
21   § 1983, if he does an affirmative act, participates in another's affirmative acts, or omits to perform

22   an act which he is legally required to do that causes the deprivation of which complaint is made.”

23   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations

24   concerning the involvement of official personnel in civil rights violations are not sufficient. See

25   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth

26             2
                      While Plaintiff references the Eighth Amendment in Claim I, he alleges “ongoing
     retaliation” following the deposition. See ECF No. 19, pg. 17.
27            3
                      Again, while Plaintiff references the Fourteenth Amendment and due process in
     Claim III, he alleges facts implicating conditions of confinement violations under the Eighth
28   Amendment. See id. at 19-20
                                                         5
     Case 2:19-cv-00891-JAM-DMC Document 22 Filed 03/23/21 Page 6 of 14


 1   specific facts as to each individual defendant’s causal role in the alleged constitutional

 2   deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).

 3                  Initially, the Court observes that Plaintiff alleges various facts suggesting

 4   constitutional violations consistent with the legal theories raised but does not link a violation to a

 5   named defendant. For example, Plaintiff alleges that he was denied medical care for an asthma

 6   attack on September 27, 2018, but does not say by whom. See ECF No. 19, pgs. 12-13.

 7   Similarly, Plaintiff claims that, after he attended a deposition on October 2, 2018, he was

 8   subjected to retaliation but does not say by whom. See id. at 13. To the extent Plaintiff does not

 9   connect a particular defendant to a specific factual allegation, Plaintiff does not state a claim.

10                  Turning to the specific allegations as to named individuals, Plaintiff names nine

11   individual defendants. The factual allegations as to each are as follows:

12                  Romero          Took Plaintiff’s property upon arriving at Mule Creek State
                                    Prison on September 7, 2018. See ECF No. 19, pg. 12.
13
                    Mey             Gave Plaintiff a “false mental health referral” and “incited other
14                                  inmates to harm the Plaintiff” on September 25, 2018. Id.
15                                  Searched and “trashed” Plaintiff’s cell and confiscated Plaintiff’s
                                    electric shaver on October 6, 2018. Id. at 13.
16
                                    Denied Plaintiff access to a medical appointment and denied
17                                  Plaintiff the ability to send outgoing legal mail on October 7,
                                    2018. See id.
18
                                    Denied Plaintiff a breathing treatment while Plaintiff was having
19                                  an asthma attack on October 11, 2018. See id.
20                                  Denied Plaintiff the ability to send outgoing legal mail and
                                    threatened Plaintiff on October 14, 2018. See id.
21
                                    Refused to sign outgoing legal mail and forms for inmate
22                                  interviews between October 3, 2018, and December 15, 2018.
                                    See id. at 14.
23
                                    Closed the “sally port” door as Plaintiff was being released for
24                                  pill call. Mey issued Plaintiff a rules violation report for tapping
                                    on the sally port door on October 21, 2018. Id.
25
                                    Refused to send out Plaintiff’s legal mail on October 31, 2018.
26                                  See id.
27                                  Told Plaintiff on November 14, 2018, he would end up like
                                    Duran, referring to an inmate who had been “pepper-sprayed to
28                                  death” at Mule Creek State Prison in 2013. Id. at 14-15.
                                                        6
     Case 2:19-cv-00891-JAM-DMC Document 22 Filed 03/23/21 Page 7 of 14


 1                                  Singled Plaintiff out on November 21, 2018, by refusing him
                                    access to the law library despite Plaintiff’s PLU status. See id.
 2                                  at 15.

 3                  Davis           Second amended complaint contains no factual allegations.

 4                  Tsai            Searched and “trashed” Plaintiff’s cell and took down Plaintiff’s
                                    clotheslines on November 23, 2018. See id. at 15.
 5
                    Bell            Would not allow him into the building after pill call on November
 6                                  27, 2018, leaving Plaintiff standing outside in the rain while all
                                    other inmates were allowed inside. See id.
 7
                    Lomas           “[T]ook food from his [Plaintiff’s] person as he tried to enter his
 8                                  cell after chow” on November 27, 2018. Id. at 15-16.

 9                                  Refused to send out Plaintiff’s legal mail on October 31, 2018.
                                    See id. at 14.
10
                    Snyder          Conducted a rules violation hearing on November 24, 2018,
11                                  based on a charge relating to what Plaintiff calls a “privacy curtain”
                                    and “denied the fact that Plaintiff was ADA and physically could
12                                  not install the curtain.” Id. at 15.

13                  Mohr            Second amended complaint contains no factual allegations.

14                  Deo             Denied Plaintiff due process at his “committee hearing.” See id.
                                    at 16.
15

16                  Plaintiff’s second amended complaint fails to establish a link between any

17   constitutional violation and Defendants Mohr and Davis because it contains no factual allegations

18   specifically against them. Plaintiff will be provided an opportunity to amend. As to the

19   remaining defendants, Plaintiff fails to allege a sufficient link to a cognizable claim, as discussed

20   below.4

21          B.      First Amendment Claims

22                  In Claim I, Plaintiff alleges retaliation in violation of the First Amendment. In

23   Claim II, Plaintiff alleges denial of access to the courts, also in violation of the First Amendment.

24   ///

25   ///

26   ///

27          4
                    The Court’s remaining analysis centers on the categories of legal claims alleged in
     the second amended complaint. To the extent Plaintiff alleges facts suggesting other legal
28   theories, the Court does not consider them.
                                                     7
     Case 2:19-cv-00891-JAM-DMC Document 22 Filed 03/23/21 Page 8 of 14


 1                  1.      Retaliation

 2                  In order to state a claim under 42 U.S.C. § 1983 for retaliation, the prisoner must

 3   establish that he was retaliated against for exercising a constitutional right, and that the retaliatory

 4   action was not related to a legitimate penological purpose, such as preserving institutional

 5   security. See Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994) (per curiam). In meeting

 6   this standard, the prisoner must demonstrate a specific link between the alleged retaliation and the

 7   exercise of a constitutional right. See Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir. 1995);

 8   Valandingham v. Bojorquez, 866 F.2d 1135, 1138-39 (9th Cir. 1989). The prisoner must also

 9   show that the exercise of First Amendment rights was chilled, though not necessarily silenced, by

10   the alleged retaliatory conduct. See Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir. 2000), see also

11   Rhodes v. Robinson, 408 F.3d 559, 569 (9th Cir. 2005). Thus, the prisoner plaintiff must

12   establish the following in order to state a claim for retaliation: (1) prison officials took adverse

13   action against the inmate; (2) the adverse action was taken because the inmate engaged in

14   protected conduct; (3) the adverse action chilled the inmate’s First Amendment rights; and (4) the

15   adverse action did not serve a legitimate penological purpose. See Rhodes, 408 F.3d at 568.

16                  Here, the only alleged protected activity is Plaintiff testifying at a deposition on

17   October 2, 2018. To the extent Plaintiff alleges adverse actions taken prior to this date, he cannot

18   show that such action occurred because of protected activity which took place afterward. While

19   Plaintiff alleges a number of adverse consequences taken after the deposition, he cannot show that

20   such action occurred because of protected activity because he does not allege any defendant was
21   aware he offered deposition testimony on October 2, 2018. Finally, Plaintiff fails to allege that

22   the various adverse actions taken did not serve a legitimate penological interest. Plaintiff will be

23   provided an opportunity to amend.

24                  2.      Access to the Courts

25                  Prisoners have a First Amendment right of access to the courts. See Lewis v.

26   Casey, 518 U.S. 343, 346 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977); Bradley v. Hall, 64
27   F.3d 1276, 1279 (9th Cir. 1995) (discussing the right in the context of prison grievance

28   procedures). This right includes petitioning the government through the prison grievance process.
                                                         8
     Case 2:19-cv-00891-JAM-DMC Document 22 Filed 03/23/21 Page 9 of 14


 1   See id. Prison officials are required to “assist inmates in the preparation and filing of meaningful

 2   legal papers by providing prisoners with adequate law libraries or adequate assistance from

 3   persons trained in the law.” Bounds, 430 U.S. at 828. The right of access to the courts, however,

 4   only requires that prisoners have the capability of bringing challenges to sentences or conditions

 5   of confinement. See Lewis, 518 U.S. at 356-57. Moreover, the right is limited to non-frivolous

 6   criminal appeals, habeas corpus actions, and § 1983 suits. See id. at 353 n.3 & 354-55.

 7   Therefore, the right of access to the courts is only a right to present these kinds of claims to the

 8   court, and not a right to discover claims or to litigate them effectively once filed. See id. at 354-

 9   55.

10                  As a jurisdictional requirement flowing from the standing doctrine, the prisoner

11   must allege an actual injury. See id. at 349. “Actual injury” is prejudice with respect to

12   contemplated or existing litigation, such as the inability to meet a filing deadline or present a non-

13   frivolous claim. See id.; see also Phillips v. Hust, 477 F.3d 1070, 1075 (9th Cir. 2007). Delays in

14   providing legal materials or assistance which result in prejudice are “not of constitutional

15   significance” if the delay is reasonably related to legitimate penological purposes. Lewis, 518

16   U.S. at 362.

17                  Here, Plaintiff has not stated a cognizable claim for denial of access to the courts

18   because Plaintiff has not alleged an actual injury as a result of any of the defendants’ conduct.

19   Though Plaintiff has alleged various instances where he was not permitted to send legal mail, he

20   does not allege that he was prejudiced with respect to contemplated or existing litigation.
21   Moreover, in many instances where Plaintiff has alleged some sort of potential interference with

22   his access to the courts, Plaintiff does not state which defendant is responsible. Plaintiff will be

23   provided an opportunity to amend.

24          C.      Conditions of Confinement Claims

25                  In his second amended complaint, Plaintiff alleges the facts give rise to various

26   claims related to the conditions of his confinement. Specifically, Plaintiff alleges violations
27   related to life’s necessities in general, safety, and medical care. Each is discussed below.

28   ///
                                                         9
     Case 2:19-cv-00891-JAM-DMC Document 22 Filed 03/23/21 Page 10 of 14


 1                   1.      Life’s Necessities

 2                   The treatment a prisoner receives in prison and the conditions under which the

 3    prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

 4    and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

 5    511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

 6    of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

 7    (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

 8    Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

 9    “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

10    801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

11    two requirements are met: (1) objectively, the official’s act or omission must be so serious such

12    that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

13    subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

14    inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

15    official must have a “sufficiently culpable mind.” See id.

16                   Plaintiff alleges the following facts with respect to his basic necessities of life:

17                   - Between October 2, 2018, and November 30, 2018, “C/O’s” allowed Plaintiff
                     to be abused, ridiculed, harassed, insulted, threatened, denied, and locked out.
18                   See ECF No. 19, pg. 15.
19                   - Plaintiff states that he was locked outside of the building with wildfires burning
                     on November 13, 2018. See id. at 14.
20
                     - Defendant Bell would not allow him into the building after pill call on November
21                   27, 2018. See id. at 16. Plaintiff states he was left standing outside in the rain
                     while all other inmates were allowed inside. See id.
22

23                   Plaintiff fails to state any claim based on denial of basic life necessities because he

24    does not link any particular allegation to a named defendant. Plaintiff does not state who the

25    “C/O’s” are who allegedly abused and harassed him. Nor does Plaintiff identify who left him

26    outside during a wildfire on November 13, 2018, or who left him standing in the rain on
27    November 27, 2018. Plaintiff will be provided an opportunity to amend.

28    ///
                                                         10
     Case 2:19-cv-00891-JAM-DMC Document 22 Filed 03/23/21 Page 11 of 14


 1                   2.      Safety

 2                   Under principles outlined above, prison officials have a duty to take reasonable

 3    steps to protect inmates from physical abuse. See Hoptowit v. Ray, 682 F.2d 1237, 1250-51

 4    (9th Cir. 1982); Farmer, 511 U.S. at 833. Liability exists only when two requirements are met:

 5    (1) objectively, the prisoner was incarcerated under conditions presenting a substantial risk of

 6    serious harm; and (2) subjectively, prison officials knew of and disregarded the risk. See Farmer,

 7    511 U.S. at 837. The very obviousness of the risk may suffice to establish the knowledge

 8    element. See Wallis v. Baldwin, 70 F.3d 1074, 1077 (9th Cir. 1995). Prison officials are not

 9    liable, however, if evidence is presented that they lacked knowledge of a safety risk. See Farmer,

10    511 U.S. at 844. The knowledge element does not require that the plaintiff prove that prison

11    officials know for a certainty that the inmate’s safety is in danger, but it requires proof of more

12    than a mere suspicion of danger. See Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986).

13    Finally, the plaintiff must show that prison officials disregarded a risk. Thus, where prison

14    officials actually knew of a substantial risk, they are not liable if they took reasonable steps to

15    respond to the risk, even if harm ultimately was not averted. See Farmer, 511 U.S. at 844.

16                   As to his safety, Plaintiff alleges:

17                   - Defendant Mey “incited other inmates to harm the Plaintiff.” Id. at 12.
18                   - Plaintiff claims that, on November 28, 2018, the “tower officer” refused to let
                     Plaintiff back in the building and that an unnamed “C/O” refused to let Plaintiff
19                   back in his cell and then yelled out the tower window Plaintiff’s criminal charges,
                     thereby endangering his safety. Id. at 15.
20
21                   Plaintiff’s allegation against Defendant Mey is insufficient to state an Eighth

22    Amendment safety claim because he does not identify how the defendant allegedly incited other

23    inmates to harm him. Plaintiff’s claims related to a “tower officer” and an unidentified “C/O”

24    also fail to state a claim because the individuals involved are not named. Plaintiff will be

25    provided an opportunity to amend.

26    ///
27    ///

28    ///
                                                            11
     Case 2:19-cv-00891-JAM-DMC Document 22 Filed 03/23/21 Page 12 of 14


 1                    3.      Medical Care

 2                    Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

 3    injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

 4    see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

 5    needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

 6    sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

 7    injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

 8    1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

 9    Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

10    is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

11    activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

12    Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

13                    The requirement of deliberate indifference is less stringent in medical needs cases

14    than in other Eighth Amendment contexts because the responsibility to provide inmates with

15    medical care does not generally conflict with competing penological concerns. See McGuckin,

16    974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

17    decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

18    1989). The complete denial of medical attention may constitute deliberate indifference. See

19    Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

20    treatment, or interference with medical treatment, may also constitute deliberate indifference. See
21    Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

22    that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

23                    Negligence in diagnosing or treating a medical condition does not, however, give

24    rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

25    difference of opinion between the prisoner and medical providers concerning the appropriate

26    course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,
27    90 F.3d 330, 332 (9th Cir. 1996).

28    ///
                                                          12
     Case 2:19-cv-00891-JAM-DMC Document 22 Filed 03/23/21 Page 13 of 14


 1                   Plaintiff alleges various facts related to his medical needs. Specifically, Plaintiff

 2    claims.

 3                   - On September 27, 2018, his cellmate informed correction staff that Plaintiff was
                     having an asthma attack but that no medical care was provided. See id. at 12-13.
 4
                     - Defendant denied Plaintiff access to a medical appointment on October 7, 2018.
 5                   See id. at 13.
 6                   - Defendant Mey denied Plaintiff a breathing treatment while Plaintiff was having
                     an asthma attack on October 11, 2018. See id.
 7
                     - Plaintiff was denied an “ADA shower” on October 8, 2018, and again on October
 8                   21, 2018. See id. at 13-14.
 9                   Here, the Court finds that Plaintiff states an Eighth Amendment medical care claim

10    against Defendant Mey based on Plaintiff’s allegation that Defendant Mey denied him “a

11    breathing treatment” while Plaintiff was having an asthma attack on October 11, 2018.

12                   Plaintiff does not otherwise state a medical care claim. His allegations related to

13    September 27, 2018, October 7, 2018, and October 8, 2018, are insufficient because he does not

14    identify a responsible defendant. Plaintiff will be provided an opportunity to amend.

15

16                                           III. CONCLUSION

17                   Because it is possible that the deficiencies identified in this order may be cured by

18    amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

19    1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

20    amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,
21    1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the

22    prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

23    amended complaint must be complete in itself without reference to any prior pleading. See id.

24                   If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

25    conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

26    Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how
27    each named defendant is involved, and must set forth some affirmative link or connection

28    between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d
                                                        13
     Case 2:19-cv-00891-JAM-DMC Document 22 Filed 03/23/21 Page 14 of 14


 1    164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 2                   Because the complaint appears to otherwise state a cognizable claim, specifically

 3    Plaintiff’s Eighth Amendment medical care claim against Defendant Mey based on denial of a

 4    breathing treatment on October 11, 2018, if no amended complaint is filed within the time

 5    allowed therefor, the court will issue findings and recommendations that the claims identified

 6    herein as defective be dismissed, as well as such further orders as are necessary for service of

 7    process as to the cognizable claim against Defendant Mey.

 8                   Accordingly, IT IS HEREBY ORDERED that:

 9                   1.      Plaintiff’s third amended complaint, ECF No. 20, filed after the second

10    amended complaint, is stricken as having been filed without leave of Court; and

11                   2.      Though the Court finds that the action may proceed on the second amended

12    complaint on Plaintiff’s Eighth Amendment medical care claim against Defendant Mey based on

13    denial of a breathing treatment on October 11, 2018, Plaintiff may file a third amended complaint

14    within 30 days of the date of service of this order to correct the defects identified herein.

15

16    Dated: March 23, 2021
                                                           ____________________________________
17                                                         DENNIS M. COTA
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                         14
